[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15734            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 16, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 2:00-cr-00478-SLB-PWG-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,



                                                versus



JOHN ERIC TOODLE,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (August 16, 2011)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Alison Wallace, appointed appellate counsel for John Eric Toodle in his

appeal of the district court’s revocation of his supervised release, has moved to

withdraw from further representation of the appellant and has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and the order revoking Toodle’s supervised

release, and imposing a two-year term of imprisonment to be followed by a three-

year term of additional supervised release, is AFFIRMED.




                                          2